

114 HR 5837 IH: To amend title XIX of the Social Security Act to remove the exclusion from medical assistance under the Medicaid program of items and services furnished in an institution for mental diseases in the case of inpatient, non-hospital substance use disorder treatment facility services furnished for nonelderly adults.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5837IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Hastings (for himself, Mr. Huffman, Mr. Clay, and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to remove the exclusion from medical assistance under
			 the Medicaid program of items and services furnished in an institution for
			 mental diseases in the case of inpatient, non-hospital substance use
			 disorder treatment facility services furnished for nonelderly adults.
	
		1.Removal of Medicaid IMD exclusion for substance use disorder treatment facility services for
			 nonelderly adults
 (a)FindingsCongress finds the following: (1)Substance abuse exacts a social and economic toll on the United States, with widespread detrimental effects on the Nation’s health, safety, and economy.
 (2)The costs of substance abuse to the Nation’s health care system are estimated at $524 billion a year with an additional $181 billion each year in public health, crime, and lost productivity costs, resulting in illicit drug use costing our country a total of $705 billion annually.
 (3)The human costs of drug addiction cannot be calculated. Every day in the United States, 120 people die as a result of drug overdose, a rate that has more than doubled from 1999 through 2013. Among individuals 25 to 64 years old, drug overdose caused more deaths than motor vehicle traffic crashes.
 (4)For millions of Americans substance use progresses to the point where efforts by individuals, their family and friends, and social networks are not sufficient to cope with the problem. In cases of chronic addiction, access to treatment can be a critical and lifesaving resource.
 (5)Only a fraction of those Americans who need treatment, however, receive it. An estimated 23.1 million Americans ages 12 or older needed treatment for substance abuse in 2012; however, only 2.5 million of them actually received treatment. This shortfall is due primarily to the limited availability of substance use disorder services, particularly for those in need of residential care to address chronic addiction.
 (6)The expansion of insurance coverage for substance use disorder treatment through the Affordable Care Act has served as a powerful tool to enable individuals to access care to address their substance use disorder, especially for those who benefit from outpatient services.
 (7)However, under current law, access to community-based residential treatment for those with the most severe conditions is denied to Medicaid beneficiaries due to an exclusion of coverage of services in institutions of mental disease (IMD) that bars reimbursement for care of patients at facilities with more than 16 beds, resulting in inequitable and inaccessible care for millions of Americans.
 (8)Eliminating this IMD exclusion will allow those who suffer from severe substance use disorders to have equal access to treatment, to achieve stable, long-term recovery, and to become productive members of society, and will reduce the health, public safety, and economic consequences associated with addiction.
				(b)Permitting medical assistance at facilities providing inpatient, nonhospital residential substance
 use disorder treatment for nonelderly adultsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in division (B) that follows paragraph (29), by inserting after institution for mental diseases the following: , except that such limitation with respect to an institution for mental diseases shall not apply to a facility insofar as it provides inpatient, nonhospital residential substance use disorder treatment for individuals over 21 years of age.
 (c)Effective dateThe amendment made by subsection (b) shall apply to items and services furnished on or after January 1, 2017.
			